Crownhart, J.
(dissenting in part). I agree with the opinion in Andrews v. School District, ante, p; 255, 197 N. W. 813, to the effect that the statute in question should receive a liberal interpretation. It is in aid of the general public policy of the state to give educational facilities for every boy and girl in the state. The complaint alleges that each of these children was transported five months as the statute required. Then followed the actual number of days each child was so transported. This I think sufficient to allow proof that the children were transported every day of the term in which they were able to attend, and if so, I believe it to be a substantial compliance with the statute. To *360hold otherwise is to ignore the purpose of the statuté and give it a highly technical construction. We know as a matter of common knowledge that in the north country of cold winters it is rare for a child to be able to attend school every day. Illness frequently prevents attendance, likewise the severity of storms. Of course, the plaintiff should not receive pay for those days that a child was not actually transported to the school. This is a small matter for disputation, but to John Stcmdingwwter it may loom large and portentous. He evidently in good faith did all that was possible to comply with the law, and he should not forfeit what he actually earned by a failure to transport the children a few daji-s because of misfortune over which he had no control,